DETAILED ACTION
Applicant's response to the Office Final Action filed on 6/13/2022 is acknowledged.
Applicant amended claims 1, 8, 12, and 17; and cancelled claim 7.
Applicant added claim 23.

Continued Examination Under 37 CFR 1.114
4. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/24/2022 has been entered.
	
Allowable Subject Matter
Claims 1-6, 8-10, 12-19, and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Ching et al. (US 2018/0190796), discloses an air spacer 100 (Figs. 21A and 21B, paragraph 0055) disposed adjacent to a first portion (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) in a second horizontal direction (horizontal direction in Fig. 21B) that is different from the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21A) has a vertical boundary (boundary of 100 in Fig. 21A) in a cross-sectional side view defined by the vertical direction (vertical direction in Fig. 21A) and the first horizontal direction (horizontal direction in Fig. 21A) but fails to disclose the gate structure includes a second portion that has no air spacers disposed adjacently thereto; the first portion of the gate structure is a part of a first transistor; the second portion of the gate structure is a part of a second transistor; and the first transistor and the second transistor are different types of transistors. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: the gate structure includes a second portion that has no air spacers disposed adjacently thereto; the first portion of the gate structure is a part of a first transistor; the second portion of the gate structure is a part of a second transistor; and the first transistor and the second transistor are different types of transistors in combination with other elements of claim 1.
In addition, claim 10 would be allowable because a closest prior art, Ching et al. (US 2018/0190796), discloses a first segment (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) and a second segment (upper portion of 62, 64, 66, and 68 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) but fails to disclose the first segment of the gate structure belongs to a first type of transistor; the second segment of the gate structure belongs to a second type of transistor; and the first type of transistor has a greater speed than the second type of transistor. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: the first segment of the gate structure belongs to a first type of transistor; the second segment of the gate structure belongs to a second type of transistor; and the first type of transistor has a greater speed than the second type of transistor in combination with other elements of claim 10.	
Furthermore, claim 14 would be allowable because a closest prior art, Kang et al. (US 2013/0248950), discloses forming a patterned hard mask structure 202 (Fig. 14, paragraph 0084) over the gate structure (110, 182, 192, 140, 150, and 160 in Fig. 14), wherein the patterned hard mask structure 202 (Fig. 14) defines an opening (regions where 202 is not covering in Fig. 14) that exposes a portion of the gate structure (110, 182, 192, 140, 150, and 160 in Fig. 14) but fails to disclose steps of the forming the patterned hard mask structure comprises forming at least a first hard mask layer and a second hard mask layer formed over the first hard mask layer, wherein an etching selectivity exists between the first hard mask layer and the second hard mask layer in combination with other elements of claim 14.

A closest prior art, Ching et al. (US 2018/0190796), discloses a semiconductor device, comprising: a substrate 40 (Fig. 21A, paragraph 0015); a gate structure (62, 64, 66, and 68 in Fig. 21A, paragraphs 0034 and 0039) disposed over the substrate 40 (Fig. 21A) in a vertical direction (vertical direction in Fig. 21A), wherein the gate structure (62, 64, 66, and 68 in Fig. 21A) extends in a first horizontal direction (horizontal direction in Fig. 21A); and an air spacer 100 (Figs. 21A and 21B, paragraph 0055) disposed adjacent to a first portion (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) in a second horizontal direction (horizontal direction in Fig. 21B) that is different from the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21A) has a vertical boundary (boundary of 100 in Fig. 21A) in a cross-sectional side view defined by the vertical direction (vertical direction in Fig. 21A) and the first horizontal direction (horizontal direction in Fig. 21A) but fails to teach the air spacer does not completely surround the gate structure in a top view; wherein the gate structure includes a second portion that has no air spacers disposed adjacently thereto; the first portion of the gate structure is a part of a first transistor; the second portion of the gate structure is a part of a second transistor; and the first transistor and the second transistor are different types of transistors as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-6, 8, 9, and 21-23 depend on claim 1.
In addition, a closest prior art, Ching et al. (US 2018/0190796), discloses a semiconductor device, comprising: a substrate 40 (Fig. 21A, paragraph 0015); a gate structure (62, 64, 66, and 68 in Fig. 21A, paragraphs 0034 and 0039) located over the substrate 40 (Fig. 21A) in a vertical direction (vertical direction in Fig. 21A), wherein the gate structure (62, 64, 66, and 68 in Fig. 21A) extends in a first horizontal direction (horizontal direction in Fig. 21A); an air spacer 100 (Figs. 21A and 21B, paragraph 0055) that extends in the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21B) is separated from the gate structure (62, 64, 66, and 68 in Fig. 21B) in a second horizontal direction (horizontal direction in Fig. 21B) different from the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21B) is located adjacent to a first segment (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B); and a first dielectric spacer 98 (Fig. 21B, paragraph 0056) that extends in the second horizontal direction (horizontal direction in Fig. 21B), wherein the first dielectric spacer 98 (Fig. 21B) is located adjacent to a second segment (upper portion of 62, 64, 66, and 68 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B), and wherein the first dielectric spacer 98 (Fig. 21B) and the air spacer 100 (Fig. 21B) form a boundary; the second segment of the gate structure belongs to a second type of transistor; and the first type of transistor has a greater speed than the second type of transistor but fails to teach the first segment of the gate structure belongs to a first type of transistor as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 12 and 13 depend on claim 10.
Furthermore, a closest prior art, Ching et al. (US 2018/0190796), discloses a method, comprising: forming a gate structure (62, 64, 66, 68, and 90 in Fig. 19A) over a substrate 40 (Fig. 19A, paragraph 0015), wherein the gate structure (62, 64, 66, 68, and 90 in Fig. 19A) includes at least a first dielectric spacer (92 and 94 in Fig. 14B, paragraph 0053) and a second dielectric spacer 96 (Fig. 14B, paragraph 0053), and wherein the gate structure (62, 64, 66, 68, and 90 in Fig. 19A), the first dielectric spacer (92 and 94 in Fig. 14B), and the second dielectric spacer 96 (Fig. 14B) each extends in a first horizontal direction in a top view (see Fig. 11C) but fails to teach forming a patterned hard mask structure over the gate structure, wherein the patterned hard mask structure defines an opening that exposes a portion of the gate structure; and wherein the forming the patterned hard mask structure comprises forming at least a first hard mask layer and a second hard mask layer over the first hard mask layer, wherein an etching selectivity exists between the first hard mask layer and the second hard mask layer; performing an etching process through the opening to form an air spacer by at least partially removing the first dielectric spacer, wherein the hard mask structure serves as an etching mask during the etching process as the context of claim 14. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 15-19 depend on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813